Case 1:17-cr-00530-JFK Document 21 Filed 01/22/21 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

i ee ie ee nen ee ie nd Set Net fe es et hh Me et nt ee x
UNITED STATES OF AMERICA :
-against~ : No. 17 Cr. 530 (JFK)
: ORDER
ANDREW MALDONADO,
Defendant. 4
ae ee ee ee ee eee ee ee ee xX

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Andrew Maldonado’s pro se motion for compassionate
release by no later than January 28, 2021. The Government is
further directed to mail a copy of its response to Maldonado at
that time. Maldonado shall have 30 days from the date on which
he is served with the Government’s opposition to file a
response. Absent further order, the motion will be considered
fully submitted as of that date.

The Clerk of Court is directed to electronically notify the
Criminal Division of the U.S. Attorney’s Office for the Southern
District of New York that this Order has been issued. The Court
will mail a copy of this Order to Maldonado today.

SO ORDERED.

Dated: New York, New York .
January 22, 2021 L J) f°
A

John F.’ Keenan
United States District Judge

 

 

 

 

 
